Exhibit 10.3 MANAGEMENT CONSULTANT AGREEMENT THIS AGREEMENT is made effective as of the 1 day of February, 2013 (the “Effective Date”). BETWEEN: VENZA GOLD CORP., a British Columbia company, having its head office at Suite 810, 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1H2 (the "Company") OF THE FIRST PART AND: RALPH BIGGAR,an individual having an address at Suite 810, 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1H2 (the "Consultant") OF THE SECOND PART WHEREAS: A. The Consultant is the Chief Executive Officer, Chief Financial Officer and President of the Company. B. The Company wishes to formalize the Consultant’s relationship with the Company as Chief Executive Officer, Chief Financial Officer and President in accordance with the terms of this Agreement. THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual covenants contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound hereby, agree as follows: 1. ENGAGEMENT AS A CONSULTANT 1.1 The Company hereby engages the Consultant to provide the Consulting Services to the Company. 2. TERM OF THIS AGREEMENT 2.1 The term of this Agreement shall become effective and begin as of the Effective Date, and shall continue on a month to month basis until the close of business on February 1, 2014 (the “Term”), unless this Agreement is earlier terminated in accordance with the terms of this Agreement or extended by the Board of Directors of the Company. 3. CONSULTING SERVICES 3.1The Consultant agrees to act as Chief Executive Officer, Chief Financial Officer and President of the Company and to perform the following services and undertake the following responsibilities and duties to the Company to be provided by the Consultant as consulting services (the "Consulting Services"): (a) exercising general direction and supervision over the business affairs of the Company; (b) providing overall direction to the management of the Company; (c) reporting directly to Board of Directors of Company; and (d) performing such other duties and observing such instructions as may be reasonably assigned from time to time by or on behalf of the Board of Directors of the Company in the Consultant’s capacity as Chief Executive Officer, Chief Financial Officer and President, provided such duties are within the scope of the Company’s business and implementation of the Company’s business plan. 3.2The Consultant shall devote such attention and energies to the business affairs of the Company as may be reasonably necessary for the discharge of his duties as Chief Executive Officer, Chief Financial Officer and President, provided, however, that the Consultant may engage in reasonable investment and other personal activities that do not interfere with him or the Consultant's obligations hereunder. 3.3The Consultant will at all times be an independent contractor and the Consultant will not be deemed to be an employee of the Company. 4. CONSULTING FEE 4.1During the term of this Agreement, the Company shall pay the Consultant a consulting fee in consideration of the provision of the Consulting Services equal $2,500 CDN per month (the "Consulting Fee"). 4.2Notwithstanding the Effective Date of this Agreement, the Company has agreed to pay the Consulting Fee to the Consultant effective February 1, 2013. 5. STOCK OPTIONS 5.1The Consultant may be granted, subject to the approval of the Company’s Board of Directors, incentive stock options to purchase shares of the Company’s common stock in such amounts and at such times as the Board of Directors of the Company, in their absolute discretion, may from time to time determine. 2 6. REIMBURSEMENT OF EXPENSES 6.1The Company will pay to the Consultant the reasonable travel and promotional expenses and other specific expenses incurred by the Consultant in provision of the Consulting Services, provided the Consultant has obtained the prior written approval of the Company. 7. TERMINATION 7.1The Company may terminate this Agreement:(a) at any time on thirty days notice; or (b) without notice upon the occurrence of any of the following events of default (each an “Event of Default”): (i) the Consultant’s commission of an act of fraud, theft or embezzlement or other similar willful misconduct; (ii) the neglect or breach by the Consultant of his material obligations or agreements under this Agreement; (iii) the Consultant’s refusal to follow lawful directives of the Board of Directors of the Company; or (iv) the Consultant being unwilling or unable to perform his services under the terms of this Agreement, provided that notice of the Event of Default has been delivered to the Consultant and provided the Consultant has failed to remedy the default within thirty days of the date of delivery of notice of the Event of Default. 7.2The Consultant may terminate this Agreement at any time upon thirty days’ notice. 7.3On termination of this Agreement for any reason, all rights and obligations of each party that are expressly stated to survive termination or continue after termination will survive termination and continue in full force and effect as contemplated in this Agreement. 8. PROPRIETARY INFORMATION AND DEVELOPMENTS 8.1The Consultant will not at any time, whether during or after the termination of this Agreement for any reason, reveal to any person or entity any of the trade secrets or confidential information concerning the organization, business or finances of the Company or of any third party which the Company is under an obligation to keep confidential, except as may be required in the ordinary course of performing the Consulting Services to the Company, and the Consultant shall keep secret such trade secrets and confidential information and shall not use or attempt to use any such secrets or information in any manner which is designed to injure or cause loss to the Company. Trade secrets or confidential information shall include, but not be limited to, the Company's financial statements and projections, expansion proposals, property acquisition opportunities and business relationships with banks, lenders and other parties not otherwise publicly available. 3 9. RELIEF 9.1The Consultant hereby expressly acknowledges that any breach or threatened breach by the Consultant of any of the terms set forth in Section 8 of this Agreement may result in significant and continuing injury to the Company, the monetary value of which would be impossible to establish, and any such breach or threatened breach will provide the Company with any and all rights and remedies to which it may be entitled under the law, including, but not limited to, injunctive relief or other equitable remedies. PARTIES BENEFITED; ASSIGNMENTS 10.1This Agreement shall be binding upon, and inure to the benefit of, the Consultant, his heirs and his personal representative or representatives, and upon the Company and its successors and assigns. Neither this Agreement nor any rights or obligations hereunder may be assigned by the Consultant and the Consultant shall not be entitled to substitute any other person to perform the services in substitution for him. NOTICES 11.1Any notice required or permitted to be given under this Agreement shall be in writing and may be delivered personally or by telex or telecopier, or by prepaid registered post addressed to the parties at the above-mentioned addresses or at such other address of which notice may be given by either of such parties.Any notice shall be deemed to have been received, if personally delivered or by telex or telecopier, on the date of delivery and, if mailed as aforesaid, then on the seventh business day after and excluding the day of mailing. GOVERNING LAW 12.1This Agreement shall be governed by and construed in accordance with the laws of the Province of British Columbia and each party hereto adjourns to the jurisdiction of the courts of the Province of British Columbia. REPRESENTATIONS AND WARRANTIES 13.1The Consultant represents and warrants to the Company that (a) the Consultant is under no contractual or other restriction which is inconsistent with the execution of this Agreement, the performance of their duties hereunder or other rights of Company hereunder, and (b) the Consultant is under no physical or mental disability that would hinder the performance of their duties under this Agreement. MISCELLANEOUS 14.1This Agreement contains the entire agreement of the parties relating to the subject matter hereof. 14.2This Agreement supersedes any prior written or oral agreements or understandings between the parties relating to the subject matter hereof. 14.3No modification or amendment of this Agreement shall be valid unless in writing and signed by or on behalf of the parties hereto. 4 14.4A waiver of the breach of any term or condition of this Agreement shall not be deemed to constitute a waiver of any subsequent breach of the same or any other term or condition. 14.5This Agreement is intended to be performed in accordance with, and only to the extent permitted by, all applicable laws, ordinances, rules and regulations. If any provision of this Agreement, or the application thereof to any person or circumstance, shall, for any reason and to any extent, be held invalid or unenforceable, such invalidity and unenforceability shall not affect the remaining provisions hereof and the application of such provisions to other persons or circumstances, all of which shall be enforced to the greatest extent permitted by law. 14.6The headings in this Agreement are inserted for convenience of reference only and shall not be a part of or control or affect the meaning of any provision hereof. 14.7This Agreement may be executed in one or more counterparts, each of which so executed shall constitute an original and all of which together shall constitute one and the same agreement. IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement as of the date first written above. VENZA GOLD CORP. by its authorized signatory: /s/ Ralph Biggar RALPH BIGGAR 5
